Citation Nr: 0628317	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-12 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating 
for laceration scars on dorsal area of the left hand and 
third and fourth fingers.  

2.  Entitlement to an initial (compensable) disability rating 
for laceration scar of the right hand, currently evaluated as 
0 percent disabling

3.  Entitlement to service connection for lacerations to the 
back and left shoulder.

4.  Entitlement to service connection for bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern


INTRODUCTION

The veteran served on active duty from June through November 
1957 and January 1960 through March 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO which, inter alia, 
granted service connection and assigned separate 
noncompensable ratings for laceration scars on dorsal area of 
the left hand and third and fourth fingers and a laceration 
scar of the right hand and denied claims of service 
connection for lacerations to the back and left shoulder and 
bilateral knee disabilities.  

The veteran testified before the undersigned in a May 2006 
videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, subsequent to the December 2004 supplemental 
statement of the case (SSOC) but before the record was 
transferred to the Board, VA treatment records were received 
at the RO.  The file includes a VA Form 8 dated January 12, 
2005, certifying the appeal to the Board; however, the file 
was not received at the Board until April 2006.  The RO 
forwarded the medical evidence received in March 2006 to the 
Board in June 2006.   

Pursuant to 38 C.F.R. § 19.37 (2005), any pertinent evidence 
received prior to transfer of the records to the Board 
(including evidence received after certification has been 
completed) will be referred for review or disposition.  If 
any prior SSOC was prepared before the receipt of the 
additional evidence, an SSOC will be furnished to the 
appellant and his representative.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims to include 
consideration of the evidence received 
after the December 2004 SSOC was issued.  
If any of the claims remain denied, 
provide the veteran and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


